Citation Nr: 1040720	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1969.   It 
appears that he also had periods of active duty for training 
(ADT) and inactive duty training (IADT).  Specifically, the 
Veteran states that he attended Officer Candidate School (OCS) 
from July 14, 1974, to August 2, 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2008 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

First, the Veteran contends that he injured his left knee during 
OCS in July 1974, and was ultimately discharged from ADT due to 
his injury.  The RO requested Line of Duty records in regard to 
the alleged incident, but the National Personnel Records Center 
(NPRC) responded that the Line of Duty determination requested 
was not a matter of record.  The NPRC sent some service treatment 
records (STRs) that are pertinent to the period of OCS, but it 
does not appear that the exact dates of ADT have been confirmed, 
or that service personnel records were requested.  Therefore, the 
Board finds that a remand is necessary to attempt to obtain 
verification of the exact dates of the Veteran's ADT, as well as 
any service personnel records relating to his discharge from ADT.  

Next, in September 2010, the Veteran sent a request for a 
videoconference hearing before the Board at the RO.  The hearing 
has not yet been scheduled.  Since such hearings are scheduled by 
the RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the 
case for that purpose, in order to satisfy procedural due 
process.  Under applicable regulation, a hearing on appeal will 
be granted if an appellant expresses a desire to appear in 
person.  38 C.F.R. § 20.700.  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3), as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal hearing 
before a hearing is promulgated.

At his hearing, the Veteran will have the opportunity to testify 
in behalf of his claims, and to submit any documentation he may 
have which identifies his dates of ADT and/or IADT, shows the 
nature of his claimed injury during OCS, and verifies that he was 
separated from duty as a result of his injury. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before the Board at the RO, as the 
docket permits. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

